I have not reached the conclusion announced by the Chief Justice.
I start with him in holding that "The undisputed facts show that the construction was not a drain but was in fact and law a sewer," and from there we separate. The proceeding was voidab initio. The proceeding was void because not within the drain law. Not being within the drain law at any stage no provision of the drain law is applicable.
In Township of Lake v. Millar, 257 Mich. 135, Mr. Justice POTTER, speaking for the court, said:
"The rule is that errors and irregularities in drain proceedings must be taken advantage of by certiorari, but an entire want of jurisdiction may be taken advantage of at any time. The drain commissioner had no jurisdiction to construct a sewer any more than to construct a Covert road. No one will contend that if the drain commissioner, when the petition for a drain was filed with him, had laid out an assessment district, established and constructed a Covert road, the plaintiffs would have been without remedy. The same legal question is *Page 408 
here presented. The proceedings are void for want of jurisdiction."
That case involved the limitation of right of review under the drain law. In the case at bar we have an instance wholly without the drain law and not one under the drain law involving irregularities only.
I cannot hold that a proceeding, wholly without the provisions of the drain law, is to be governed by provisions of the drain law.
The decree should be reversed and the case remanded to the circuit for proceedings in accord with this opinion. Plaintiffs should recover costs.
POTTER and BUTZEL, JJ., concurred with WIEST, J.